DETAILED ACTION
Allowable Subject Matter
Claims 1-4 and 6-21 (renumbered as claims 1-20) are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1-4 and 6-21 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see page 8) filed on 11 May 2021.    
In addition to Applicant’s remarks filed on 11 May 2021, Tsuda does not anticipate or render obvious the uniquely distinct features of “receive respective information from a plurality of neighbor base stations, including a first neighbor base station and one or more additional neighbor base stations; categorize the first neighbor base station of the neighbor base station list into one of a plurality of measurement categories based on the information received from the first neighbor base station, wherein the UE is configured to perform measurements of neighbor base stations in respective categories at different rates; categorize one or more additional neighbor base stations of the neighbor base station list into a different one of the plurality of measurement categories based on the information received from the one or more additional neighbor base stations;” as recited in claim 1 and similarly recited in claims 11 and 16, over any of the prior art of record, alone or in combination.  Claims 2-4 and 6-10 depend on claim 1, claims 12-15 and 21 depend on claim 11, and claims 17-20 depend on claim 16, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645